DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on August 31st, 2021, amended claims 1, 6, 7, 12, 13, 18, and 19 are entered. Claims 5 and 17 are cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive. The interpretations are withdrawn in view of the amendment. 
Applicant’s arguments, filed on August 31st, 2021 with respect to the rejection of claims 1-22 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. Therefore, the rejections are maintained and further clarified in view of the amendments. 
At Pg. 10 of the Reply, Applicant argues that Kwon fails to disclose “wherein the processor is further configured to calculate a first difference between an initial value of the first feature at the calibration time and a changed value of the first feature at the extraction time, calculate a second difference between an initial value of the second feature at the calibration time and a changed value of the second feature at the extraction time, calculate a product of the first difference and the second difference, and estimate the blood pressure based on the first difference, the second difference, and the product of the first difference and the second difference.” Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Kwon teaches “a first difference between an initial value of the first feature at the calibration time and a changed value of the first feature at the extraction time” and “a second difference between an initial value of the second feature at the calibration time and a changed value of the second feature at the extraction time” in [0045-0047]. The term “difference” does not explicitly require subtraction and can be equated to a “change”. Kwon discloses “amount of change in feature” which would be used to “estimate the amount of change in reference blood pressure”. Furthermore, Kwon discloses calibration of data in ([0065-0068]), which can be completed after extraction or before the next round of extraction.  
Kwon teaches estimating “the blood pressure based on the first difference, the second difference, and the product of the first difference and the second difference” in Equation (1), wherein CO is multiplied by TPR to find BP, and in [0086-0089] through the feature combiner 620/740 and estimator 630/720.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 18-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
any one of the sensor variants.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (KR20180076806A; previously cited). All translations will be provided by Kwon et al (U.S. Publication No. 2018/0177465; previously cited).
Regarding Claim 1, Kwon discloses an apparatus for estimating blood pressure (bio-signal feature scaling apparatus; Abstract), the apparatus comprising: 
a bio-signal measurer comprising at least one of a photoplethysmogram (PPG) sensor, an electrocardiography (ECG) sensor, an electromyography (EMG) sensor, and a ballistocardiogram (BCG) sensor to measure a bio-signal from a user (the bio-signal may be an electrical signal transmitted between cells in vivo and may include an electrocardiogram (ECG), a PPG signal, an electromyogram (EMG) signal, a ballistocardiogram (BCG) signal, etc. In addition, the bio-state may include various vital signs including, for example, a blood pressure; [0058]); and 
a processor configured to extract a first feature and a second feature from the bio- signal at an extraction time (the two features are cardiac output and total peripheral resistance [0070-0071]; Equation 1), 
estimate changes (bio-state change cause estimator 720) in the first feature and the second feature (feature extractor 710) which have occurred during a time period from a calibration time at which the first feature and the second feature are calibrated (combining coefficient calibrator 730, scale factor calibrator 750) to the extraction time at which the first feature and the second feature are extracted from the bio-signal ([0089-0090]; Figure 7), and 
estimate a blood pressure based on the changes in the first feature and the second feature ([0044-0049]),
wherein the processor is further configured to calculate a first difference (change in feature; [0045-0048]) between an initial value of the first feature at the calibration time (calibration of previous data in ([0065-0068]), which can be completed before the next round of extraction) and a changed value of the first feature at the extraction time ([0072-0075]; P1, P2, P3 in Figure 4 are all different points with different values that change can be calculated between) 
calculate a second difference (change in feature; [0045-0048]) between an initial value of the second feature at the calibration time (calibration of previous data in ([0065-0068]), which can be completed before the next round of extraction) and a changed value of the second feature at the extraction time ([0072-0075]; P1, P2, P3 in Figure 4 are all different points with different values that change can be calculated between)
calculate a product of the first difference and the second difference ([0070]; Equation (1) wherein CO is multiplied by TPR to find BP), and 
(feature combiner 620/740 and estimator 630/720; [0086-0090]).  

Regarding Claims 2 and 14, Kwon discloses wherein the first feature is a cardiac output and the second feature is a total peripheral resistance ([0070-0071]; Equation 1).  

Regarding Claim 3, Kwon discloses wherein the processor is further configured to acquire, from the bio-signal, at least one information of heartbeat information, information on a shape of a waveform of the bio-signal, area information of the waveform, time and amplitude information at a maximum point of the bio-signal, time and amplitude information at a minimum point of the bio-signal, and amplitude and time information of a constituent pulse waveform of the bio-signal, and extract the first feature and the second feature based on the at least one information ([0053]; Figure 2).  

Regarding Claim 12, Kwon discloses a communication interface (The statistics-based custom scale factor estimation method is a method which obtains a customized scale factor by applying personal information of a user (e.g., height, age, weight, sex, blood pressure, vascular health, etc.) to a scale factor obtained using a statistics-based universal scale factor estimation method; [0050]) configured to, when the user measures a reference blood pressure (reference blood pressure 130) for calibration through an external electrical device at the calibration time, receive the reference blood pressure from the external electrical device ([0045-0049]), wherein the bio-signal measurer is configured to measure the bio-signal for extracting a first reference feature and a second reference feature from the user during the measurement of the reference blood pressure (graph 110, graph 120; Figure 1).  
(blood pressure trend tracking method [0044]), the method comprising: 
acquiring a bio-signal of an object (the bio-signal may be an electrical signal transmitted between cells in vivo and may include an electrocardiogram (ECG), a PPG signal, an electromyogram (EMG) signal, a ballistocardiogram (BCG) signal, etc. In addition, the bio-state may include various vital signs including, for example, a blood pressure; [0058]);
33extracting a first feature and the second feature from the bio-signal at an extraction time ([0070-0071]; Equation 1); 
estimating changes in the first feature and the second feature which have occurred during a time period from a calibration time at which the first feature and the second feature are calibrated (calibrator 730, 750) to the extraction time at which the first feature and the second feature are extracted from the bio-signal ([0089-0090]; Figure 7); and 
estimating a blood pressure based on the changes in the first feature and the second feature ([0044-0049]),
wherein the estimating the changes comprises calculating a first difference (change in feature; [0045-0048]) between an initial value of the first feature at the extraction time and a changed value of the first feature at the calibration time ([0072-0075]; P1, P2, P3 in Figure 4 are all different points with different values that change can be calculated between), 
calculating a second difference (change in feature; [0045-0048]) between an initial value of the second feature at the extraction time and a changed value of the second feature at the calibration time ([0072-0075]; P1, P2, P3 in Figure 4 are all different points with different values that change can be calculated between), and 
calculating a product of the first difference and the second difference ([0070]; Equation (1) wherein CO is multiplied by TPR to find BP), and 
(feature combiner 620/740 and estimator 630/720; [0086-0090]).  

Regarding Claim 15, Kwon discloses wherein the extracting the first feature and the second feature comprises: acquiring, from the bio-signal, at least one information of heartbeat information, information on a shape of a waveform of the bio-signal, area information of the waveform, time and amplitude information at a maximum point of the bio-signal, time and amplitude information at a minimum point of the bio-signal, and amplitude and time information of a constituent pulse waveform of the bio-signal, and extracting the first feature and the second feature based on the at least one information ([0053]; Figure 2).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of McCombie et al (U.S. Publication No. 2016/0143546; previously cited). 
(Element 220) and a systolic blood pressure (SBP) (Element 210) based on the first feature and the second feature ([0053]).
Kwon fails to specifically disclose that the processor is further configured to estimate a mean arterial pressure (MAP).
McCombie discloses that the processor is further configured to estimate a mean arterial pressure (MAP) ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Regarding Claim 16, Kwon discloses wherein the estimating the blood pressure comprises estimating a diastolic blood pressure (DBP) (Element 220) and a systolic blood pressure (SBP) (Element 210) based on the first feature and the second feature ([0053]).
Kwon fails to specifically disclose wherein the estimating the blood pressure comprises estimating a mean arterial pressure (MAP).
McCombie discloses wherein the estimating the blood pressure comprises estimating a mean arterial pressure (MAP) ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

s 6-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Peterson (U.S. Patent No. 10,820,864; previously cited). 
Regarding Claim 6, although Kwon discloses calibration of the first difference ([0047-0048]), the second difference ([0047-0048]), and the product of the first difference and the second difference ([0070]), based on at least one of the initial value of the first feature and the initial value of the second feature at the calibration time ([0047-0048]), to obtain calibrated results ([0089-0090]; Figure 7), and estimate the blood pressure based on each of the calibrated results ([0044-0049]), Kwon fails to disclose normalization.
Peterson discloses normalization of measurements of cardiovascular parameters ([Column 14 Lines 10-28]; Claims 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the normalization teachings of Peterson into those of Kwon in order to ensure that each of the patients are compared evenly to the predetermined reference value (Peterson [Column 14 Lines 10-28]). 

Regarding Claim 7, Kwon discloses wherein the processor is further configured to apply a weight to each of the normalization results to obtain weighted results ([0086]), combine the weighted results to obtain a combination result ([0090]), and estimate the blood pressure by applying a scaling factor to the combination result ([0112]).  

Regarding Claim 8, Kwon discloses wherein the processor is further configured to determine the scaling factor ([0048]) based on at least one of a reference mean arterial pressure (MAP), a reference systolic blood pressure (SBP), and a reference diastolic blood pressure (DBP) of the user, which are ([0052-0053]; Figure 2).  

Regarding Claim 9, Kwon discloses wherein the processor is configured to independently estimate SBP, and DBP by adjusting at least one of the weight and the scaling factor ([0090]).  
Although Kwon discloses estimating a plurality of features, Kwon fails to specifically disclose that the plurality of features includes MAP.
Peterson discloses wherein the processor is configured to estimate a mean arterial pressure (MAP) ([Column 7 Lines 41-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of Peterson into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure ([Peterson 41-55]). 

Regarding Claim 18, although Kwon discloses wherein the estimating the changes comprises calibration each of the first difference ([0047-0048]), the second difference ([0047-0048]), and the product of the first difference and the second difference ([0070]) based on at least one of the initial value of the first feature and the initial value of the second feature at the calibration time ([0047-0048]), to obtain calibrated results ([0089-0090]; Figure 7), Kwon fails to disclose normalization.
Peterson discloses normalization of measurements of cardiovascular parameters ([Column 14 Lines 10-28]; Claims 1 and 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the normalization teachings of Peterson into those of Kwon in order to ensure that each of the patients are compared evenly to the predetermined reference value (Peterson [Column 14 Lines 10-28]). 
([0086]), combining the weighted results to obtain a combination result ([0090]), and estimating the blood pressure by applying a scaling factor to the combination result ([0112]).  

Regarding Claim 20, Kwon discloses determining the scaling factor ([0048]) based on at least one of a reference MAP, a reference systolic blood pressure (SBP), and a reference diastolic blood pressure (DBP), which are measured at the calibration time, and a result of combining the reference SBP and the reference DBP ([0052-0053]; Figure 2).  

Claims 10-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Peterson as applied to claims 6 and 18 above, and further in view of McCombie.
Regarding Claim 10, Kwon discloses wherein the processor is further configured to estimate a feature of the user by adjusting at least one of the weight and the scaling factor ([0090]) and a pulse pressure measured from the bio-signal ([0073]), and the adjusted at least one of the weight and the scaling factor ([0110]).
Although Kwon discloses estimating a plurality of features, Kwon fails to specifically disclose that the plurality of features includes mean arterial pressure (MAP).
Peterson discloses wherein the plurality of features includes mean arterial pressure (MAP) ([Column 7 Lines 41-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of Peterson into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure ([Peterson 41-55]). 

McCombie discloses wherein the processor is configured to estimate a mean arterial pressure (MAP) ([0020]) and estimate a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the user based on the MAP ([0050]; Equations 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon and Peterson in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Regarding Claim 11, Kwon and Peterson fail to disclose wherein the processor is further configured to calculate a first value and a second value based on the pulse pressure, estimate the DBP based on the MAP and the first value, and estimate the SBP based on the DBP and the second value ([0021]).  
McCombie discloses wherein wherein the processor is further configured to calculate a first value (Rdia) and a second value (Rsis) based on the pulse pressure, estimate the DBP based on the MAP and the first value ([0018]), and estimate the SBP based on the DBP and the second value ([0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Regarding Claim 21, Kwon discloses wherein the estimating the blood pressure comprises estimating a feature of the user by adjusting at least one of the weight and the scaling factor ([0090]) ([0073]), and the adjusted at least one of the weight and the scaling factor ([0110]).
Although Kwon discloses estimating a plurality of features, Kwon fails to specifically disclose that the plurality of features includes mean arterial pressure (MAP), and estimating a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the object based on the MAP.
Peterson discloses wherein the plurality of features includes a mean arterial pressure (MAP) ([Column 7 Lines 41-55]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of Peterson into those of Kwon in order to utilize its correlation to other aspects of measuring blood pressure ([Peterson 41-55]). 
Kwon and Peterson fail to disclose to wherein the processor is configured to estimate a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the user based on the MAP.
McCombie discloses wherein the processor is configured to estimating a mean arterial pressure (MAP) ([0020]) and estimating a diastolic blood pressure (DBP) and a systolic blood pressure (SBP) of the object based on the MAP ([0050]; Equations 10 and 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon and Peterson in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 

Regarding Claim 22, Kwon and Peterson fail to disclose wherein the estimating the DBP and the SBP comprises calculating a first value and a second value based on the pulse pressure, estimating the DBP based on the MAP and the first value, and estimating the SBP based on the DBP and the second value.
(Rdia) and a second value (Rsis) based on the pulse pressure, estimating the DBP based on the MAP and the first value ([0018]), and estimating the SBP based on the DBP and the second value ([0021]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the MAP teachings of McCombie into those of Kwon and Peterson in order to utilize its correlation to other aspects of measuring blood pressure, such as PAT, in order reduce risk of error in calibration (McCombie [0048]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791